                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA

Donald Ray Hulon, also known as Butch       )                  C/A No. 0:18-278-DCN-PJG
Hulon,                                      )
                                            )
                      Plaintiff,            )
                                            )
       vs.                                  )                            ORDER
                                            )
11th Sgt. Chris Duffee, also known as Chris )
McDuffee; Kevin Bingham; Tammy              )
Weatherly; B.E. Ferguson,                   )
                                            )
                      Defendants.           )
_____________________________________ )

        The plaintiff has filed this action, pro se, seeking relief pursuant to 42 U.S.C. § 1983.

Plaintiff, a pretrial detainee at the time of the events alleged in his Complaint, alleges violations of

his constitutional rights by the named defendants. Defendant Weatherly filed a motion for summary

judgment on August 24, 2018 pursuant to the Federal Rules of Civil Procedure. (ECF No. 50.) As

the plaintiff is proceeding pro se, the court entered an order pursuant to Roseboro v. Garrison, 528

F.2d 309 (4th Cir. 1975), on August 27, 2018, advising the plaintiff of the importance of a motion

for summary judgment and of the need for him to file an adequate response. (ECF No. 51.) The

plaintiff was specifically advised that if he failed to respond adequately, the defendant’s motion may

be granted, thereby ending his case against that defendant.1

        Notwithstanding the specific warning and instructions set forth in the court’s Roseboro order,

the plaintiff has failed to respond to the motion. As such, it appears to the court that he does not

oppose the motion and wishes to abandon his claims against Defendant Weatherly.


        1
        Defendants Duffee, Bingham, and Ferguson filed a motion for summary judgment on July
25, 2018, to which the plaintiff responded. (See ECF Nos. 43 & 55.)

                                             Page 1 of 2
       Based on the foregoing, it is

       ORDERED that the plaintiff shall advise the court as to whether he wishes to continue to

pursue his claims against Defendant Weatherly and to file a response to the defendant’s motion for

summary judgment within fourteen (14) days from the date of this order. Plaintiff is further advised

that if he fails to respond, his claims against Defendant Weatherly will be recommended for

dismissal with prejudice for failure to prosecute. See Davis v. Williams, 588 F.2d 69, 70 (4th

Cir. 1978); Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.




                                                     ____________________________________
                                                     Paige J. Gossett
                                                     UNITED STATES MAGISTRATE JUDGE
October 24, 2018
Columbia, South Carolina




                                           Page 2 of 2
